Citation Nr: 0003902	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  93-28 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the veteran's pension benefits were properly 
terminated due to excessive income, effective January 1, 
1990.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel






INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946 and from February 1948 to February 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1992 decision in which a Department of 
Veterans Affairs (VA) Regional Office (RO) terminated the 
veteran's section 306 pension benefits effective January 1, 
1990. 

The Board remanded the case in November 1995.  It was noted 
that the issue of waiver of recovery of an overpayment of 
pension benefits had been raised and that issue was referred 
to the RO for the appropriate action.  It is unclear whether 
this issue has been adjudicated and it is again referred to 
the RO for any appropriate action.


FINDINGS OF FACT

1.  The appellant was in receipt of Section 306 pension 
benefits from 1968 until the time they were terminated in 
January 1990.

2.  The applicable statutory income limitation for a veteran 
with a dependent in 1989 was $10,350.  

3.  Interest income received in 1989 is countable for pension 
purposes; the appellant's countable income for 1989 was 
$11,193.


CONCLUSION OF LAW

The countable income of the appellant was excessive for 
receipt of Section 306 pension benefits for 1989; thus 
Section 306 pension benefits were properly terminated, 
effective January 1, 1990.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.26, 3.262, 3.252, 3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The eligibility of a veteran for Section 306 disability 
pension depends on countable income.  Pertinent regulations 
provide that Section 306 pension benefits shall be terminated 
if countable annual income exceeds applicable income 
limitations.  The annual income limit for a veteran with a 
dependent was $10,350, effective December 1, 1989.  38 C.F.R. 
§ 3.26.

In determining annual income, the basic rule is that payments 
of any kind or from any source will be counted as income 
unless specifically excluded.  Income will be counted for the 
calendar year in which it is received and total income for 
the full calendar year will be considered except as provided 
in § 3.260. 38 C.F.R. § 3.252. Income of the spouse will be 
determined under the rules applicable to income of the 
claimant.  Where a veteran is living with a spouse, there 
shall be included as income of the veteran all income of the 
spouse in excess of whichever is the greater, the amount of 
the spousal income exclusion specified in Section 
306(a)(2)(B) of Public Law 95-588 as increased from time to 
time ($2,454 effective December 1, 1989, and $2,587 effective 
December 1, 1990) or the total earned income of the spouse 
which is reasonably available to or for the veteran, unless 
hardship to the veteran would result. 38 C.F.R. § 3.262(b).  
Social Security old age and disability benefits and 
retirement payments received by a veteran or his spouse will 
be countable as income except that 10 percent will be 
excluded.  38 C.F.R. § 3.262 (e),(f).  In determining 
countable annual income, there will be excluded from the 
amount of a veteran's annual income any unreimbursed amounts 
which have been paid within the calendar year for unusual 
medical expenses.  Unreimbursed expenditures which exceed 5 
percent of the claimant's reported annual income will be 
considered unusual. 38 C.F.R. § 3.262(l).  Payments derived 
from interest disbursements are considered income and are not 
excluded under 38 C.F.R. § 3.262(a).

The record shows that the veteran had been in receipt of 
Section 306 pension effective since 1968.  The record also 
shows that the appellant's wife retired in July 1988.  A 
review of pertinent evidence of record shows an Eligibility 
Verification Report (EVR) received from the veteran in 
November 1988 reported gross monthly income from Social 
Security benefits of $332.80 and monthly retirement income of 
his spouse of $3300.  Also reported was annual interest 
income in 1988 of $2,460.00 attributable to the veteran's 
spouse.  No unreimbursed medical expenses were reported.  On 
EVR received in October 1989, the veteran reported monthly 
income from Social Security benefits of $346.90 and monthly 
retirement income of his spouse of $550.  On EVR received in 
October 1990, the veteran reported monthly income from Social 
Security of $362.60 and monthly retirement income for his 
spouse of $550.  No annual interest income and no 
unreimbursed medical expenses were reported on the October 
1989 or the October 1990 EVR.  On EVR received in October 
1991, annual interest income of $360 attributable to the 
veteran's spouse was reported, along with $6,000 in cash, 
bank accounts, etc.  Based on this information, the 
appellant's pension benefits were continued as income was 
under the statutory limitations.  

In late 1991, the RO became aware that the veteran and his 
spouse were in receipt of interest income.  In subsequent 
statements submitted to the RO, the veteran and his spouse 
acknowledged the interest income.  Thereafter, in April 1992, 
the veteran's pension benefits were terminated, effective 
January 1, 1990, on the basis that the annual income exceeded 
the maximum annual income limitation.  Total countable income 
in 1989 was $11,193, which included 90 percent of both the 
veteran's Social Security benefits and his spouse's 
retirement benefits and previously unreported interested 
income of $3,962 in 1989.  

At this juncture, the Board acknowledges that the Board's 
November 1995 remand sought clarifying information concerning 
the interest income received by the veteran and his spouse, 
and that no response was received from the veteran.  However, 
in light of the statements received from the veteran and his 
spouse acknowledging the receipt of the interest income in 
question, the Board is satisfied that the record is adequate 
without further development.  The thrust of the statements of 
record is to the effect that the interest income should not 
be counted for pension purposes, not that it was not received 
or that the amount thereof is incorrect. The statement of the 
veteran's spouse indicates that she did not realize that she 
needed to report her savings income.  The veteran's statement 
acknowledges interest income.  Neither statement contests 
receipt of the interest income.  In effect, the veteran has 
argued that he did not believe that his wife's interest 
income was countable with regard to his pension benefits.  
The veteran's wife also has indicated that she did not think 
that she was required to report that income.  However, as 
noted above, according to the governing regulations all 
interest income is countable income for pension purposes.  

In view of the foregoing, the Board finds that the RO 
properly terminated the veteran's Section 306 pension 
benefits due to excessive income.  Where reduction or 
discontinuance of a running award of Section 306 pension is 
required because of an increase in income, the reduction or 
discontinuance shall be made effective the end of the year in 
which the increase occurred.  38 C.F.R. § 3.660(a)(2).  A 
review of the calculated figures above shows that the 
appellant's countable income in 1989 was 11,193, which exceed 
the applicable statutory limits.  Accordingly, Section 306 
pension benefits were properly terminated effective January 
1, 1990, due to excessive income in 1989.  38 C.F.R. §§ 
3.252, 3.262.  Termination of Section 306 pension because of 
excessive income precludes a person from thereafter 
establishing entitlement under any other pension program 
except the improved death pension program.  38 C.F.R. § 3.960 
(1999). 

The Board has considered the requirement of 38 U.S.C.A. § 
5107(b) to resolve any reasonable doubt in the veteran's 
favor. Inasmuch as the evidence in this case is not in 
equipoise, the benefit of the doubt rule is not for 
application.


ORDER

The veteran's Section 306 disability pension was properly 
terminated, effective January 1, 1990, due to excessive 
income.  The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

